NORDBYE, District Judge.
The plaintiff, United States of America, is entitled to recover of the defendant, United States Fidelity & Guaranty Company, the sum of One Thousand ($1,-000) Dollars, with interest on said sum at the rate of six per cent per annum, from the 14th day of April, 1939, together with its costs and disbursements in this action.
The third-party plaintiff, the United States Fidelity & Guaranty Company, is entitled to recover of the third-party defendant, Dr. Arthur J. Kolling, the sum of One Thousand ($1,000) Dollars, with interest on said sum at the rate of six per cent per annum, from the 14th day of April, 1939, together with the costs and disbursements of the plaintiff, the United States of America, and plus the sum of Three Hundred Fifty ($350) Dollars, together with the costs and disbursements of the third-party plaintiff, United States Fidelity & Guaranty Company, in this action.
Let judgments be entered accordingly.